      Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                            WESTERN DIVISION

UNITED STATES OF AMERICA                                        PLAINTIFF


VS.                             CRIMINAL ACTION NO: 5:15-cr-5-DCB-FKB


KYNICKEUS WILLIAMS                                              DEFENDANT


             ORDER DENYING MOTION FOR SENTENCE REDUCTION

      This cause is before the Court on the Defendant Kynickeus

Williams (“Williams”)’s Motion for Sentence Reduction Pursuant

to the First Step Act [ECF No. 22] (the “Motion”).           Having

carefully considered the Motion and the Government’s opposition

thereto, applicable statutory and case law, and being otherwise

fully informed in the premises, the Court finds and orders as

follows:

      Pursuant to Section 404 of the First Step Act of 2018, Pub.

L. No. Section 115-391, § 404(c), 132 Stat. 5194 (2018) (the

“Act”), Williams has moved the Court to reduce his sentence by

relieving him from any further supervised release. Motion at 1-

7. Williams currently is serving a 24-month term of supervised

release, which began on July 2, 2020.         [ECF No. 16]; Motion at

2; Government’s Response in Opposition [ECF No. 23] (the

“Response”) at 1.

                                     1
    Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 2 of 7



     The parties disagree regarding whether the Act grants

courts the authority to reduce supervised release sentences for

“covered offenses” (as defined in the Act).        Williams relies on

United States v. Venable, 943 F.3d 187 (4th Cir. 2019), in which

the Fourth Circuit found that a defendant, whose underlying

crime was a covered offense and who was serving time for a

supervised release violation, was eligible for a sentence

reduction under the Act.    The Government points to contrary

decisions from federal district courts in multiple states where

the courts concluded that the Act could not be used to reduce

sentences for supervised release or prison terms for violations

of supervised release.    See cases cited in the Response at 2.

The Fifth Circuit has not ruled on this precise issue.         However,

on the facts of this case, the Court need not decide whether the

Act authorizes courts to reduce supervised release sentences

because Williams’s past conduct, coupled with the minimal time

he has served under his current supervised release sentence, are

determinative in this Court’s consideration of Williams’s

request for relief. 1   See United States v. Razz, 387 F. Supp. 3d



1 The Court notes that, even if the Act were to apply here,
nothing in the Act requires a court to reduce a sentence. The
Act provides in pertinent part: “Nothing in this section shall
be construed to require a court to reduce any sentence pursuant
to this section.” First Step Act of 2018, Pub. L. No. Section

                                   2
    Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 3 of 7



1397, 1407 (S.D. Fla. 2019)(Although the statutory minimum terms

of supervised release were lower under the Fair Sentencing Act,

district court found that the defendant's term of supervised

release should not be reduced, “in light of the offense conduct,

Defendant's extensive criminal history, and the fact that

Defendant committed the instant offenses while on conditional

release.”).

     Outside of the Act, the authority to reduce or terminate

Williams’s term of supervised release cannot be found.         United

States v. Anthony Page, No. 3:08-CR-168 (RNC), 2020 WL 1698671,

at *5-6 (D. Conn. Apr. 8, 2020).       Under our traditional

statutory framework for considering a request to terminate

supervised release, i.e., 18 U.S.C. § 3583(e)(1) and 18 U.S.C. §

3553(a), and under Fifth Circuit precedent, Williams fails to

qualify for relief because he only has completed three months of

his current term of supervised release.       Section 3583(e)(1)

provides that a court may “terminate a term of supervised

release and discharge the defendant released at any time after

the expiration of one year of supervised release . . . if it is

satisfied that such action is warranted by the conduct of the

defendant released and the interest of justice” after



115-391, § 404(c), 132 Stat. 5222 (2018).

                                   3
    Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 4 of 7



consideration of the factors in 18 U.S.C. Section 3553. 18

U.S.C. § 3583(e)(1)(2016); see United States v. Jeanes, 150 F.3d

483, 484 (5th Cir. 1998) (“The District Court, under §

3583(e)(1), may terminate a term of supervised release at any

time after the defendant has served one year of supervised

release.”).   Williams is far short of satisfying the one-year

threshold requirement in Section 3583(e)(1), which obviates any

need for the Court to apply the Section 3553(a) sentencing

factors to Williams’s request for relief.

     In its consideration of the Motion, the Court is persuaded

that, even if the Act were to apply, Williams’s record and past

conduct foreclose the possibility of relief at this time.          The

Act does not handcuff courts to reduce or terminate sentences in

any case, including those where mathematical sentencing formulas

favor the defendant.    See limitations in Section 404 (c) of the

Act, n. 1, supra.   Williams was indicted for alleged violations

of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A). [ECF No. 1-2].

Williams entered a guilty plea and was sentenced to an

incarceration of 120 months, followed by a five-year term of

supervised release. [ECF No. 1-1].      Thereafter, Williams’s

supervised release was revoked twice: once in April 2016 for

repeated positive tests for his use of marijuana and cocaine,



                                   4
    Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 5 of 7



[ECF No. 11]; Motion at 2; and again one year ago for several

positive tests resulting from Williams’s use of marijuana.          [ECF

No. 16]; Motion at 2.    With each revocation, Williams returned

to prison for a ten-month sentence to be followed by a term of

supervised release.    These repeated violations each time

Williams attempted to serve a supervised release sentence weigh

heavily against the termination of Williams’s current supervised

release sentence.   While the Court is not aware of Williams

having committed any violations since his current supervised

release began in July 2020, and while a positive three-month

performance record is an encouraging sign, three months is not

long enough for the Court to be confident that Williams will

continue on a straight path given his history of repeated

violations and revocations.     E.g., Smith, 2014 WL 68796, at *1

(courts generally require something more than compliance with

the terms of supervised release to justify early termination).

     Williams asserts that, because of unfair laws and

sentencing guidelines in effect at the time of his original

sentencing, he served double the amount of time in prison that a

similarly situated person would serve today.        Motion at 7.    To

the extent that Williams is requesting the Court to offset

“excess” prison time against his current supervised release



                                   5
    Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 6 of 7



sentence, Supreme Court precedent stands in his way.         United

States v. Johnson, 529 U.S. 53, 59 (2018)( “The objectives of

supervised release would be unfulfilled if excess prison time

were to offset and reduce terms of supervised release. Congress

intended supervised release to assist individuals in their

transition to community life.”)

     Williams also argues that he is currently employed and

“wants to seek further employment by working offshore jobs, but

his ability to do so would be hampered by the present terms of

his supervision.”   Motion at 6.     Although supervised release may

inhibit Williams’s ability to find more lucrative employment,

this does not warrant early termination.       See, e.g., United

States v. Reed, Cr. No. 15-100, 2020 WL 4530582, at *3 (E.D. La.

June 5, 2020); United States v. Guidry, No. 3:19-CR-332-S, 2020

WL 908542, at *2 (N.D. Tex. Feb. 13, 2020), report and

recommendation adopted, No. 3:19-CR-0332-S, 2020 WL 906303, at

*1–2 (N.D. Tex. Feb. 25, 2020) (rejecting a request for early

termination of supervised release for a defendant who wished to

“pursue employment opportunities that could require location, or

traveling, to areas outside the Northern District of Texas”);

United States v. Arledge, No. 5:06-cr-18, 2015 WL 3504845, at *2

(June 3, 2015).



                                   6
     Case 5:15-cr-00005-DCB-FKB Document 24 Filed 10/09/20 Page 7 of 7



     The Court finds that Williams has not demonstrated

eligibility for termination of his supervised release at this

time. He may, however, become eligible for consideration at a

later date. 2

     Accordingly,

     IT IS HEREBY ORDERED that the Defendant Kynickeus

Williams’s Motion for Sentence Reduction Pursuant to the First

Step Act is DENIED.

     SO ORDERED this the 9th day of October, 2020.




                                        /s/ David Bramlette_________
                                        UNITED STATES DISTRICT JUDGE




2 Williams states in his Motion that, while serving his last
sentence, he completed a Bureau of Prisons drug program and
earned an early release to a halfway house. The Court views
these as positive developments and encourages Mr. Williams to
continue in this direction. Motion at 6.

                                    7
